Citation Nr: 0514693	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04 02-409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for death benefits.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to February 
1955 and from November 1955 to March 1960.  He died in 
January 1985.  The appellant is his former wife.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the appellant's petition to reopen her 
claim for death benefits.

Per the appellant's request, a travel Board hearing was 
scheduled at the RO for June 2004.  But on the same day of 
the hearing, she telephoned and canceled, stating she did not 
have transportation.  Prior to this, a request for 
postponement had not been received or granted.  Furthermore, 
she did not file a motion for a new hearing date following 
her failure to appear.  So the case will proceed as though 
the request for a hearing was withdrawn.  38 C.F.R. § 
20.704(d) (2004).

In this case, the evidence of record indicates the veteran 
and the appellant were divorced in May 1980.  There is no 
indication they remarried prior to his death.  In fact, in 
July 1983, the veteran married another woman (J.T.B.), and 
they remained married until his death in 1985.

Therefore, the only issue in dispute is whether the appellant 
is a "surviving spouse" under the laws and regulations 
governing entitlement to VA death benefits.  She contends her 
divorce from the veteran was illegal because he was mentally 
incompetent at the time of the divorce proceedings.




FINDINGS OF FACT

1.  In January 2002, the RO denied the appellant's claim for 
death benefits, and she did not timely appeal.

2.  The additional evidence received since that January 2002 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's January 2002 decision denying the appellant's 
claim for death benefits is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

As mentioned, the only issue currently in dispute is the 
appellant's status as the veteran's surviving spouse.  The 
record indicates the RO repeatedly informed her that she 
needed to provide evidence showing the May 1980 divorce was 
invalid.  This information was provided to her in the RO's 
denial letters of July 1985, August 1985, July 1986, 
September 1988, November 1988, December 1988, March 1999, 
June 1999, October 1999, January 1999, and April 2003.  In 
addition, in January 2004, the RO issued a statement of the 
case (SOC) outlining the VCAA's implementing regulation - 38 
C.F.R. § 3.159, defining "spouse and surviving spouse" 
under § 3.50, and the regulations related to divorce under 
§ 3.206.  The SOC further explained that she needed to 
provide a legal court document invalidating or overturning 
the divorce decree between her and the veteran.  

As will be discussed further below, although the appellant 
provided duplicative and irrelevant information, she has not 
indicated nor provided any evidence that the State of North 
Carolina has invalidated her May 1980 divorce.  This being 
the only legal basis by which entitlement could be 
established, further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed to the extent necessary, 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations 
because there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
Accordingly, the Board will address the merits of the claim.


Factual Background

The veteran and the appellant were first married in July 
1975, however, he was still legally married to another woman 
(M.D.J).  In October 1978, he divorced M.D.J., and, in 
February 1979, legally married the appellant.

Medical records provided by the appellant indicate the 
veteran was hospitalized from August 1978 to September 1978 
for "marital maladjustment," drug dependence, and 
hypertension.  Notes indicate he was much improved 
upon discharge.  Thereafter, records indicate he was treated 
for various medical conditions.

The appellant has provided numerous statements indicating the 
veteran abused her and was troubled psychologically.  In 
October 1978, he was placed on probation for assaulting her, 
and was required to visit the County Mental Health Center for 
evaluation and treatment.  

In a July 1979 letter from the veteran's sister and the 
veteran, they informed VA that he was very sick, on a kidney 
machine, and living with his sister since separating from his 
wife, the appellant.  Furthermore, they indicated the 
appellant had written several letters attempting to get his 
benefit checks directly deposited into her bank account.  
They asked that his checks be sent directly to him at a 
P.O. Box.

In August 1979, the District Court of North Carolina for 
Scotland County (State Court) issued an Order finding the 
couple had separated in March 1979 after she refused to take 
him to the hospital for dialysis, and unplugged the 
telephones so he could not call for assistance - a 
potentially life-threatening situation for him.  He was then 
forced to live with his sister, who provided him with the 
medical assistance he needed.  The Court found that he did 
not abandon the appellant, and that he was justified in not 
returning to their home because of her abuses towards him.  
The Court found that she was entitled to recover no monies 
and her lawsuit was dismissed.

The veteran filed a divorce proceeding, and the appellant was 
personally served with a summons in April 1980.  She failed 
to file an answer.  In May 1980, the State Court entered a 
final divorce decree.  

According to a certified marriage certificate, the veteran 
married J.T.B. in July 1983.  At VA's request, J.T.B. 
submitted a copy of the divorce decree between the appellant 
and the veteran.  

A November 1998 letter from D.G.D., the Program Director of 
Lumbee River Legal Services, states the appellant divorced 
W.P. and resumed the use of her prior name, the last name of 
the veteran.  A December 1998 letter from D.G.D reiterates 
that she had resumed using the veteran's last name.

An internal memorandum from VA's Regional Counsel to the 
Veterans Service Center Manager indicates that if the State 
Court declared the veteran incompetent, the validity of the 
marriage and the divorce would be called into question.  
A finding of incompetence, however, would not automatically 
render the marriage or divorce invalid.  An interested party 
would have to bring a legal proceeding to have the marriage 
or the divorce rendered void based upon the circumstances.  
Since this was not done, the opinion was that the marriage 
and divorce between the veteran and the appellant were both 
valid.

Over 20 years have passed since the veteran's death, and the 
appellant has repeatedly attempted to apply for death 
benefits, and repeatedly has been denied.  In January 2002, 
the RO denied her claim for at least the tenth time because 
she and the veteran had divorced prior to his death.  She did 
not file an appeal and, therefore, that decision became final 
and binding on her based on the evidence then of record.  

In February 2003, the appellant filed a petition to reopen 
her claim.  In support of her petition, she submitted 
duplicate copies of the medical records of the veteran's 
hospitalization in August 1978, and progress notes from 
February and March 1979.  She also submitted medical records 
indicating he was hospitalized in November 1978 for various 
medical conditions.

A February 2003 letter from the Domestic Violence and Rape 
Crisis Center states the appellant had relayed a history of 
abuse during her marriage to the veteran.  The abuse was so 
severe, she reported that she had to leave him.

The appellant also submitted a copy of the civil summons for 
the divorce proceeding filed by the veteran.

The appellant also submitted an affidavit, dated in September 
2002, wherein she stated that an agreement was made between 
the veteran and his attorney that he would be considered 
incompetent upon his release from the VA hospital.  
She also stated that it was agreed that she was to get 
everything he owned.



April and May 2003 letters from D.G.D, the Senior Managing 
Attorney at Legal Aid of North Carolina, Inc., state that 
according to the appellant, the veteran was incompetent at 
the time he sought the divorce decree, and therefore a 
question arises regarding the validity of the divorce.

The appellant also submitted a copy of her divorce decree 
from W.P., whom she married after her divorce from the 
veteran.


Reopening a Claim for Death Benefits

As mentioned, the appellant's claim for death benefits was 
last denied by the RO in January 2002.  She did not appeal 
that decision.  Thus, it became final and binding on her 
based on the evidence then of record.  See U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).  
Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002), 
38 C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In the RO's April 2003 decision, it did not address whether 
new and material evidence had been submitted since the 
January 2002 decision, but rather simply addressed the merits 
of her claim.  The Board, however, must determine whether new 
and material evidence has been received since the RO's 
January 2002 decision before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).



Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Since, however, 
the well-grounded requirement has been totally eliminated by 
the VCAA, the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, the Board then may proceed directly to adjudicate the 
claim on the full merits if VA has fully complied with all 
notification and assistance mandated by the VCAA so the 
appellant is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993);  see also Fossie v. West, 12 Vet. App. 1 
(1998).  

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the appellant's 
most recent petition to reopen her claim was received in 
February 2002, after that cutoff date.  Therefore, the 
amended version of 38 C.F.R. §3.156(a), providing a new 
definition of new and material evidence, applies to her 
current appeal.

According to the amended version of 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Most of the evidence the appellant has submitted since the 
RO's January 2002 decision is merely duplicative of evidence 
already of record and, thus, not new.  In any event, even if 
new, the additional evidence is completely irrelevant and 
therefore immaterial.  Again, the only issue currently in 
dispute is whether she is the veteran's surviving spouse - 
meaning his spouse at the time of his death in 1985.  See 38 
C.F.R. § 3.50(b) (2004).  Clearly, she is not.  They were 
divorced in 1980, and he remarried in 1983.

VA will only question the validity of a divorce decree 
regular on its face when an interested party puts this into 
issue.  38 C.F.R. § 3.206 (2004).  Furthermore, the matter of 
recognition of the divorce by VA is determined according to 
laws of the jurisdiction where the parties resided when they 
married.  38 C.F.R. § 3.206(b) (2004).  In this case, the 
State of North Carolina had jurisdiction over the marriage 
and divorce of the appellant and veteran.  Despite being 
asked repeatedly to provide evidence that the State had 
invalidated the divorce decree - she has not provided this 
evidence.  The additional evidence that she provided is not 
both new and material and, thus, the petition to reopen her 
claim must be denied.  See Spalding v. Brown, 10 Vet. App. 6, 
11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Even if the Board had jurisdiction to adjudicate the 
appellant's claim de novo, the claim would be denied or the 
appeal terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Sabonis, 6 Vet App. 
at 430.  The fact that the veteran had to be evaluated by the 
County Mental Health Clinic as a condition of his probation 
is not tantamount to a legal finding by the State Court that 
he was mentally incompetent.  Furthermore, even if such a 
finding were made, either the appellant or the veteran would 
have had to petition the State Court to request that the 
divorce decree be invalidated.  There is no indication this 
was ever done.  In fact, the evidence is quite clear that she 
was personally served with a summons and given the 
opportunity to contest the divorce.  So if she did indeed 
believe her husband was incompetent, she had ample 
opportunity to plead this was the case.  Instead, she ignored 
the summons, failed to file an answer, and a final and 
binding divorce decree was entered.

Over 20 years have passed since the veteran's death, and the 
appellant has repeatedly continued to file for death benefits 
to which she clearly is not entitled to under the law.  Her 
tenancy is remarkable, if not somewhat suspect, in light of 
repeated explanations from the RO as to why she is not 
entitled to such benefits.  

For the reasons explained above, the appellant has not 
fulfilled her threshold burden of submitting new and material 
evidence to reopen her finally disallowed claim, and so the 
benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for death benefits is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


